DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (US 2009/0237803)
Regarding claim 1:
A projection control device comprising: 
a projection controller configured to control a projector of a head-up display device to project a display image such that a virtual image thereof is viewed in front of a viewer (paragraph 30); 
a video data acquisition unit configured to acquire a captured video that is captured by an imager capable of capturing a video of the viewer (paragraph 30: “on the basis of a picture 611 imaged by the imaging section 610”); and 
a detection unit configured to detect a relative positional relationship of a pupil position of the viewer with respect to the virtual image (paragraphs 38-40: if it moves to the projection to the eye it knows the positional relationship), wherein 
the projection control unit is further configured to control the projector to project a reference position determination image on the viewer (e.g., paragraph 57), and 
the detection unit is further configured to detect the relative positional relationship of the pupil position of the viewer with respect to the virtual image based on the captured video that is acquired by the video data acquisition unit and that is obtained by capturing the reference position determination video projected on the viewer (paragraphs 38-40).
Regarding claim 3:
Hotta discloses:
wherein the reference position determination image includes at least one of a first reference position determination image indicating a reference position in a vertical direction and a second reference position determination image indicating a reference position in a horizontal direction (shown in Figs. 3A-3C: e.g., Fig. 3A shows an image that includes a vertical direction and 3B shows an image in a horizontal direction).
Regarding claim 4:
Hotta discloses:
 wherein the projection control unit is further configured to control the projector to project the reference position determination image on a lower side of eyes on a face of the viewer (in, e.g., Fig. 3A, paragraph 57, the projection includes the lower side of eyes as seen in the figure), and 
the detection unit is further configured to detect the relative positional relationship of the pupil position of the viewer with respect to the virtual image based on the captured video that is acquired by the video data acquisition unit and that is obtained by capturing the reference position determination video projected on the viewer (paragraph 57: “a position of the head (eye)” 105 of the viewer at this time is detected”),
based on face data which is stored in advance and by which a distance between the eyes of the viewer and a predetermined position is detectable (paragraph 57).1
Regarding claim 5:
Hotta discloses:
further comprising: an adjustment amount acquisition unit configured to acquire an adjustment amount of a position of the virtual image that is projected in front of the viewer, based on the relative positional relationship, detected by the detection unit, of the pupil position of the viewer with respect to the virtual image, wherein the projection control unit is further configured to adjust the position of the display image projected in front of the viewer based on the adjustment amount acquired by the adjustment amount acquisition unit (as follows, from e.g. paragraphs 48-40).
Regarding claim 6:
Hotta discloses:
the projection control device according to claim 1; and at least one of the projector and the imager (Fig. 1).
Regarding claims 7-8:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta.
Regarding claim 2:
Hotta discloses a projection control device as discussed above.
Hotta does not disclose:
“wherein the projection control unit is further configured to control the projector to project the reference position determination image at higher luminance than luminance of the display image projected in front of the viewer.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate luminance can easily be determined in the course of routine engineering optimization/experimentation. One of ordinary skill could have picked the appropriate level: brighter, less bright, or the same, as appropriate to perform the task of locating the eyes most efficiently. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biocca et al. (US 2005/0083248) discloses projecting a grid to map a face; Moriya et al. (US 2012/0169591) uses projected lines to locate eyes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that applicant by this may mean face data of a specific person: e.g., the driver, as that appears to be what their specification does. But the typical eye distance used by Hotta in this calculation is still “face data which is stored in advance.” Applicant would need to be more specific in their claim language to exclude this.